DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered. Claims 1-20 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3, 5, 7-11, 13, and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0187723 A1 (“Tao”) in view of US 220/0056903 A1 (“Tanizaki”).

Regarding claims 1, 9 and 16, Tao discloses one or more processors; and a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to collect, using a plurality of vehicles, detection data about a plurality of vehicle behaviors in a vehicular environment (see [0049] ADV 101D reports traffic conditions 601-602 (road construction 601 and detour 602), unknown to ADV 101D, by transmitting traffic condition information to remote server 103. Traffic information includes an ID of the reporting ADV, a location for the traffic condition, the type of traffic condition, affected areas, and the time of detection. Server 103 receives the traffic condition information (via traffic condition receiver 401) for monitoring. Confidence examiner 402 examines the traffic condition information reported by ADV 101D with traffic conditions information reported by other vehicles (which can be ADVs or regular vehicles) in the surrounding vicinity); 
select a plurality of event behaviors from the plurality of vehicle behaviors, the plurality of event behaviors comprising a temporal connection, the temporal connection being a time-based association between the plurality of event behaviors indicating that the plurality of event behaviors are related to the same event (see [0050] Server 103 receives the traffic condition information (via traffic condition receiver 401) for monitoring. Confidence examiner 402 examines the traffic condition information reported by ADV 101D with traffic conditions information reported by other vehicles (which can be ADVs or regular vehicles) in the surrounding vicinity. For example, ADV 101A may have also reported conditions 601-602 to remote server 303 and had changed lanes along line 604. In this case, confidence determiner 403 can determine the reported traffic conditions are reported by more than a threshold number of vehicles (e.g., two or more vehicles), by comparing locations, similarity of the driving environments, and an overlap of detection times from multiple reports of traffic conditions information); and 
formulate a predicted event based on the plurality of event behaviors; and associate the predicted event and an event location in the vehicular environment, formulate, using the predicted event and the event location, a guidance input for a recipient vehicle and navigate a recipient vehicle using the guidance input (see [0050] In response to determining the confidence is greater than a threshold (e.g., reported by two or more vehicles in this case), map modifier 404 transmits the traffic conditions to a traffic map server, e.g., server 104, via a map service API to update the traffic map. Map broadcaster 405 can then broadcasts the updated traffic map to all vehicles subscribed to the broadcasting service. Note, traffic map can be stored on server 104 as layers, to make it scalable to add different road conditions information. In one embodiment, each layer can represent a different type of traffic condition).
Tao is not explicit on formulate, using the predicted event and the event location, a guidance input for a recipient vehicle, the guidance input including one or more steps to avoid or safely traverse the predicted event; and navigate a recipient vehicle using the guidance input including one of: directly controlling one or more movements of the vehicle; and presenting instructions to an autonomous vehicle or a human operator for selective implementation, however,
Tanizaki discloses driving support systems and computer programs which provide driving support based on congestion information that formulates, using the predicted event and the event location, a guidance input for a recipient vehicle, the guidance input including one or more steps to avoid or safely traverse the predicted event; and navigate a recipient vehicle using the guidance input including one of: directly controlling one or more movements of the vehicle; and presenting instructions (see at least [0080] autonomous driving support may be provided in which at least a part of driving maneuvers of a vehicle is performed by autonomous control. For example, in the case of autonomous driving support, the route calculation program (FIG. 6) may be executed to calculate a travel route by autonomous driving support. Alternatively, the traffic information guidance program (FIG. 3) may be performed to determine the lane to be used by the vehicle by autonomous driving support, and the vehicle may be controlled to use the lane that allows the vehicle to avoid the congestion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tanizaki with the system disclosed by Tao in order to provide driving support in view of whether the congestion occurring in the congested link actually affects the user or not and can provide driving support that is more suitable for the user (Tanizaki, [0010]).

Regarding claim 2, Tao further discloses the detection data comprises crowdsourced information compiled from one or more sensors of the plurality of vehicles (see [0046] real -time traffic/map update module 308 provides a vehicle-to-cloud solution designed for individual ADVs to detect real -time road conditions and stream the detected real -time road conditions to a central monitoring system (e.g., central monitoring system 125 of remote server 103) to build a traffic map to broadcast and share among other ADVs).

Regarding claim 3, Tao further discloses the temporal connection is related to time component between an initial vehicle movement and a second vehicle movement (see [0046] real -time traffic/map update module 308 provides a vehicle-to-cloud solution designed for individual ADVs to detect real -time road conditions and stream the detected real -time road conditions to a central monitoring system (e.g., central monitoring system 125 of remote server 103) to build a traffic map to broadcast and share among other ADVs).

Regarding claim 5, Tao further discloses the response module further comprises instructions to update a temporal map using the predicted event and the event location (see [0048] State analyzer 502 can analyzer the state of the ADV to determine if the ADV encountered a traffic condition. Traffic condition determiner 503 can determine if the encountered traffic condition is known by the ADV. Map condition transmitter 504 can transmit traffic conditions unknown to the ADV to a remote server, such as server 103. Map broadcast listener 505 can listen to traffic conditions broadcasted by a remote server, such as server 103. Note, real -time traffic /map update module 308 may be integrated with perception module 302 as a single module).

Regarding claim 7, Tao further discloses a set of boundaries for the event location are defined by the predicted event (see [0045] The collision avoidance system may be configured such that a swerving maneuver is not undertaken when other sensor systems detect vehicles, construction barriers, etc. in the region adjacent the autonomous vehicle that would be swerved into. The collision avoidance system may automatically select the maneuver that is both available and maximizes safety of occupants of the autonomous vehicle).

Regarding claim 8, Tao further discloses the guidance input includes lane level guidance for avoiding or traversing the event location (see [0041] Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis. That is, for a given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it. For example, for a given object, decision module 304 may decide to pass the object, while planning module 305 may determine whether to pass on the left side or right side of the object).

Regarding claim 10, Tao further discloses the detection data comprises crowdsourced information compiled from one or more sensors of the plurality of vehicles (see [0046] real -time traffic/map update module 308 provides a vehicle-to-cloud solution designed for individual ADVs to detect real -time road conditions and stream the detected real -time road conditions to a central monitoring system (e.g., central monitoring system 125 of remote server 103) to build a traffic map to broadcast and share among other ADVs).

Regarding claim 11, Tao further discloses the temporal connection is related to time component between an initial vehicle movement and a second vehicle movement (see [0046] real -time traffic/map update module 308 provides a vehicle-to-cloud solution designed for individual ADVs to detect real -time road conditions and stream the detected real -time road conditions to a central monitoring system (e.g., central monitoring system 125 of remote server 103) to build a traffic map to broadcast and share among other ADVs).

Regarding claim 13, Tao further discloses update a temporal map using the predicted event and the event location (see [0048] State analyzer 502 can analyzer the state of the ADV to determine if the ADV encountered a traffic condition. Traffic condition determiner 503 can determine if the encountered traffic condition is known by the ADV. Map condition transmitter 504 can transmit traffic conditions unknown to the ADV to a remote server, such as server 103. Map broadcast listener 505 can listen to traffic conditions broadcasted by a remote server, such as server 103. Note, real -time traffic /map update module 308 may be integrated with perception module 302 as a single module).

Regarding claim 15, Tao further discloses the guidance input includes lane level guidance for avoiding or traversing the event location (see [0041] Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis. That is, for a given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it. For example, for a given object, decision module 304 may decide to pass the object, while planning module 305 may determine whether to pass on the left side or right side of the object).

Regarding claim 17, Tao further discloses the detection data comprises crowdsourced information compiled from one or more sensors of the plurality of vehicles (see [0046] real -time traffic/map update module 308 provides a vehicle-to-cloud solution designed for individual ADVs to detect real -time road conditions and stream the detected real -time road conditions to a central monitoring system (e.g., central monitoring system 125 of remote server 103) to build a traffic map to broadcast and share among other ADVs).

Regarding claim 18, Tao further discloses the temporal connection is related to time component between an initial vehicle movement and a second vehicle movement (see [0046] real -time traffic/map update module 308 provides a vehicle-to-cloud solution designed for individual ADVs to detect real -time road conditions and stream the detected real -time road conditions to a central monitoring system (e.g., central monitoring system 125 of remote server 103) to build a traffic map to broadcast and share among other ADVs).

Regarding claim 19, Tao further discloses instructions to update a temporal map using the predicted event and the event location (see [0048] State analyzer 502 can analyzer the state of the ADV to determine if the ADV encountered a traffic condition. Traffic condition determiner 503 can determine if the encountered traffic condition is known by the ADV. Map condition transmitter 504 can transmit traffic conditions unknown to the ADV to a remote server, such as server 103. Map broadcast listener 505 can listen to traffic conditions broadcasted by a remote server, such as server 103. Note, real -time traffic /map update module 308 may be integrated with perception module 302 as a single module).

Regarding claim 20, Tao further discloses lane level guidance for avoiding or traversing the event location (see [0041] Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis. That is, for a given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it. For example, for a given object, decision module 304 may decide to pass the object, while planning module 305 may determine whether to pass on the left side or right side of the object).



Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0187723 A1 (“Tao”) in view of US 220/0056903 A1 (“Tanizaki”) in further view of US 2018/0342156 A1 (“Martin”).

Regarding claim 4, Tao in view of Tanizaki is not explicit on the event determination module further comprises instructions to determine a time frame for the predicted event, however,
	Martin discloses monitoring traffic flow where the event determination module further comprises instructions to determine a time frame for the predicted event (see [0067] the DAS traffic sensor may provide a traffic flow value, i.e. an estimate of traffic flow, by determining a detected flow value, e.g. an actual measured count of the number of vehicles detected passing in a certain time frame, and then use a traffic flow model for the relevant section of road to provide an estimated true flow value based on the detected count).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Martin with the system disclosed by Tao in view of Tanizaki for correcting or improving the outputs of traffic monitoring systems (Martin, [0042]).

Regarding claim 6, Tao in view of Tanizaki is not explicit on the event determination module further comprises instructions to modify the predicted event using information from a secondary source, however,
	Martin discloses the event determination module further comprises instructions to modify the predicted event using information from a secondary source (see Fig. 5 and [0131] the sensing fibre 102 is optically coupled at one end to the interrogator unit 103, either directly through some suitable removable connection or in some instance indirectly, e.g. via an intermediate fibre or the like. The output from the interrogator unit 103 is passed to the processor 105, which may be co-located with, or form part of, the interrogator or may be remote therefrom, and optionally a user interface/graphical display 504, which in practice may be realised by an appropriately specified PC).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Martin with the system disclosed by Tao in view of Tanizaki for correcting or improving the outputs of traffic monitoring systems (Martin, [0042]).

Regarding claim 12, Tao in view of Tanizaki is not explicit on determine a time frame for the predicted event, however,
	Martin discloses determine a time frame for the predicted event (see [0067] the DAS traffic sensor may provide a traffic flow value, i.e. an estimate of traffic flow, by determining a detected flow value, e.g. an actual measured count of the number of vehicles detected passing in a certain time frame, and then use a traffic flow model for the relevant section of road to provide an estimated true flow value based on the detected count).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Martin with the system disclosed by Tao in view of Tanizaki for correcting or improving the outputs of traffic monitoring systems (Martin, [0042]).

Regarding claim 14, Tao in view of Tanizaki is not explicit on instructions to modify the predicted event using information from a secondary source, however,
	Martin discloses instructions to modify the predicted event using information from a secondary source (see Fig. 5 and [0131] the sensing fibre 102 is optically coupled at one end to the interrogator unit 103, either directly through some suitable removable connection or in some instance indirectly, e.g. via an intermediate fibre or the like. The output from the interrogator unit 103 is passed to the processor 105, which may be co-located with, or form part of, the interrogator or may be remote therefrom, and optionally a user interface/graphical display 504, which in practice may be realised by an appropriately specified PC).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Martin with the system disclosed by Tao in view of Tanizaki for correcting or improving the outputs of traffic monitoring systems (Martin, [0042]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665